IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                          AT KNOXVILLE               FILED
                      NOVEMBER 1997 SESSION
                                                    December 23, 1997

                                                    Cecil Crowson, Jr.
                                                     Appellate C ourt Clerk



STATE OF TENNESSEE,           )
                              ) C.C.A. No. 03C01-9611-CR-00418
      Appellee,               )
                              ) Sullivan County
V.                            )
                              ) Honorable Frank L. Slaughter, Judge
                              )
JOY L. CHRISTIAN,             ) (Aggravated Robbery)
                              )
      Appellant.              )




FOR THE APPELLANT:               FOR THE APPELLEE:

Keith A. Hopson                  John Knox Walkup
Attorney at Law                  Attorney General & Reporter
410 Shelby Street
Kingsport, TN 37660              Michael J. Fahey, II
                                 Assistant Attorney General
                                 450 James Robertson Parkway
                                 Nashville, TN 37243-0493

                                 H. Greeley Wells, Jr.
                                 District Attorney General

                                 Teresa M. Smith
                                 Assistant District Attorney General
                                 P.O. Box 526
                                 Blountville, TN 37617-0526




OPINION FILED: ___________________


AFFIRMED


PAUL G. SUMMERS,
Judge
                                    OPINION


       The appellant, Joy L. Christian, was convicted by a jury of aggravated

robbery. She was sentenced to eight years incarceration. On appeal, she

alleges that the evidence is insufficient to sustain her conviction. Upon review,

we affirm her judgment of conviction.


                                      FACTS



       At approximately midnight on October 1, 1995, two armed female

intruders entered the Days Inn in Kingsport. The two intruders demanded

money. The desk clerk took $537.00 in cash out of the register. The two

intruders took the cash and fled.

                                          I



       The appellant contends that the evidence adduced at trial was insufficient

as a matter of law to sustain her conviction for aggravated robbery. We

disagree.



       Great weight is afforded a verdict reached by a jury in a criminal trial. A

jury verdict approved by the trial judge accredits the state’s witnesses and

resolves all conflicts in favor of the state. State v. Williams, 657 S.W.2d 405,

410 (Tenn. 1983). On appeal, the state is entitled to the strongest legitimate

view of the evidence and all reasonable inferences which may be drawn

therefrom. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Moreover, a

guilty verdict removes the presumption of innocence which the appellant enjoyed

at trial and raises a presumption of guilt on appeal. State v. Grace, 493 S.W.2d

474, 476 (Tenn. 1973). The appellant has the burden of overcoming this

presumption of guilt. Id.




                                         -2-
         Where sufficiency of the evidence is challenged, the relevant question for

this Court is whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of

the crime or crimes beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.

307, 319 (1979); State v. Duncan, 698 S.W.2d 63, 67 (Tenn. 1985); Tenn. R.

App. P. 13(e). The weight and credibility of the witnesses’ testimony are matters

entrusted exclusively to the jury as the triers of fact. State v. Sheffield, 676

S.W.2d 542, 547 (Tenn. 1984); Byrge v. State, 575 S.W.2d 292, 295 (Tenn.

Crim. App. 1978).



         The Days Inn desk clerk testified at the appellant’s trial. She stated that

two females brandishing guns took $537.00 in cash from the motel register. She

also stated that the robbers threatened her life if she failed to cooperate.

According to her testimony, both of the women had their faces painted black.

She, however, was able to made a positive identification of the appellant

approximately forty-five minutes after the robbery. She based her identification

upon the appellant’s height, weight, build, hair color, mannerisms, walk, and

voice.



         In addition to the positive in-court identification of the appellant, the state

also presented circumstantial evidence of her guilt. The appellant’s son testified

that his mother’s roommate, Dalia Montalvo, was at his house on the night of the

robbery. He stated that she had black mascara all over her face. He further

testified that he witnessed an individual loan Montalvo a BB-gun which

resembled a .45 caliber pistol. Finally, a police officer testified that he had

recovered $272.50 in cash from the appellant’s house. He also recovered a roll

of nickels and a roll of pennies similar to the rolls taken from the motel.




                                            -3-
       The appellant did not testify at trial nor did she call any witnesses on her

behalf. The jury chose to credit the testimony of the state’s witnesses. A

rational trier of fact could have found, and indeed did find, that the appellant had

committed aggravated robbery. The appellant’s conviction is affirmed.




                                                 __________________________
                                                 PAUL G. SUMMERS, Judge


CONCUR:




______________________________
JOSEPH B. JONES, Presiding Judge




______________________________
J. CURWOOD WITT, JR., Judge




                                         -4-